El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
EN MOCION DE RECONSIDERACION
La apelante interesa que reconsideremos la sentencia dic-tada en este caso (ante, pág. 736). La argumentación de la apelante gira alrededor de la interpretación que según ella •debe darse a la sección 4 de la Ley número 85 de 1925 (pág. 585), según fue enmendada por la número 83 de 1931 (Le-yes de ese año, pág. 505). Insiste en que al calcular el im-puesto sobre una venta al por mayor la frase “¡en ningún ■caso deberá ¡aceptarse como precio de venta para los fines de la contribución nm precio menor que aquél ¡que s¡e pague corrientemente ¡en i el mercado ¡de Puerto Rico por artículos similares” debe interpretarse como que se refiere al precio que corrientemente pagan los traficantes al detalle por el artículo o artículos similares, y que cuando de imponer la •contribución sobre una venta al detalle se trate, la misma frase significará el precio que corrientemente paga en el mercado el consumidor.
 La sección 4, antes de ser enmendada en 1931, decía así:
‘‘ Sección 4. — Definición de la frase ‘ad valorem’. A los electos de esta Ley la frase ad valorem se interpretará como significativa del •costo del artículo una vez en poder de la persona, más un beneficio razonable que se estimará en un diez (10) por ciento sobre dicho ■costo, si la persona no probare a satisfacción del Tesorero de Puerto Rico que el beneficio que obtiene de dichos artículos es inferior a •dicho por ciento; Disponiéndose, que la palabra ‘persona’ según se •emplea en esta Sección tendrá la significación dádale en la Sección ■5 de esta Ley.” (Leyes de 1925, pág. 585.)
La intención del legislador manifestada en el precepto "transcrito era que al calcular el valor del artículo a los efec-ios de imponer el arbitrio se tomase por base el costo más *877un beneficio que en ningún caso excedería de nn 10 por ciento' del costo, pndiendo ser menos de dicho 10 por ciento cnando. el contribuyente probare a satisfacción del Tesorero qne el beneficio obtenido había sido menor. No se tomaba entonces el precio del mercado como base para determinar el mon-tante del impuesto. Un comerciante poco escrupuloso podía simular un precio de costo más bajo del verdadero y de ese modo perjudicaría al Tesoro disminuyendo a su antojo el impuesto, a menos que el Tesorero pudiese descubrir y pro-bar el fraude.
Luego, por la Ley número 17, de 3 de junio de 1927 (Le-yes de ese año, pág. 459), la sección 4 antes transcrita fue enmendada de modo que decía así:
"Sección 4. — Significado de la frase ‘ad valorem,.’ Para los fines, de esta ley, la frase ad valorem se interpretará como significativa del precio exacto del artículo en el mercado de Puerto Rico en el momento de su venta, uso, consumo o introducción en Puerto Rico, según que el impuesto se cobre en el momento de la venta, uso, con-sumo o introducción.”
Más tarde, en 1931, volvió a enmendarse dicha sección en la forma que actualmente rige, a saber:
"Sección 4.- — Definición de la frase ‘precio de venta.’ Para Ios-efectos del cobro y del pago de las contribuciones que por la pre-sente se prescriben, la frase ‘preci° de venta’ en todos los casos, deberá interpretarse como significativa:
‘ ‘ («) En el caso de la venta de artículos al por mayor, el precio exacto a que se venda el artículo o mercancía que esté sujeto a la contribución.
"(6) En el caso de la venta de artículos al detalle o a precio por unidad, el precio exacto a que fuere vendido el artículo o mer-cancía sujeto a la contribución.
" . . ”
Los incisos a y b establecen la misma base para calcular el impuesto sobre las ventas al por mayor y al detalle. En unas y otras la medida es el precio exacto a que fuere ven-dido el artículo. Pero previendo el caso de que el contri-*878buyente informara como precio de venta nno inferior al co-rriente en el mercado, el legislador, para salvar esa situa-ción, después del inciso c (que no se refiere a ventas) dis-pone :
“En ningún caso deberá aceptarse como el precio de venta, para los fines de la contribución, un precio menor que aquél que se pague corrientemente en el mercado de Puerto Rico por artículos similares en el momento que el artículo o mercancía tributable sea vendido, traspasado, usado, consumido, manufacturado o introducido en Puerto Pico.”
Bien pudo el legislador establecer aquí la diferencia por que aboga la apelante, a favor de los traficantes al por mayor, diferencia que no sólo no establece, sino que cierra la. puerta a cualquier interpretación en ese sentido, usando un lenguaje tan amplio como pudo usar, volviendo a colocar en el mismo plano a las dos clases de traficantes. Y como si temiese ser mal interpretado, ratifica de nuevo su propósito de establecer una sola medida para calcular el impuesto al repetir en los dos párrafos finales de la ameritada sección lo siguiente:
“El precio de venta tal cual se define en esta Ley será aplicable a todos los artículos y mercancías sujetos a contribución, bien sean éstos destinados a la venta, uso, traspaso, o consumo, o sean introdu-cidos o manufacturados en Puerto Pico.
“La frase ad valorem para los fines de esta Ley y en otras leyes vigentes que fijen una contribución de arbitrios o de venta, se inter-pretará que significa el 'precio de venta’ del artículo o mercancía, según se define en esta sección(Bastardillas nuestras.)
No debe existir duda alguna de que el propósito del le-gislador es no establecer diferencia entre el impuesto que debe pagar una y otra clase de traficantes, evidenciando así su propósito de que el precio que finalmente paga el consu-midor, es decir, el precio corriente en el mercado de Puerto Rico, sea el que sirva de base para la imposición del arbi-trio, asegurando así mayores ingresos al Tesoro.
*879Convenimos con la apelante en qne las leyes qne im-ponen nna contribución deben ser interpretadas a favor del contribuyente, pero esta regla debe armonizarse con otra tan bien establecida como ella y qne dispone qne las leyes qne imponen contribuciones deben recibir nna interpretación ra-zonable tendiendo a llevar a efecto el propósito y la inten-ción del legislador. 1 F. Stat. Ann. (2d ed.) 137; 25 E. C.L. 1092, sección 307.
El hecho de qne pudo haber sido más justo y equitativo el arbitrio, hipótesis qne no aceptamos, estableciendo la diferencia abogada por la apelante, no es cuestión qne deba ser resuelta por los tribunales, sino por el poder legislativo. State v. Travelers’ Ins. Co., 57 L.R.A. 481.
La circunstancia de qne el impuesto se cobre al verifi-carse la primera venta del artículo no implica necesaria-mente que no sea el propósito de la ley imponer el arbitrio sobre el precio que paga el consumidor, puesto que un trafi-cante al por mayor está en tan buenas condiciones como cual-quier otro traficante al detalle para determinar de antemano el precio que corrientemente se paga en el mercado por los artículos en que él trafica, y por consiguiente puede deducir el importe del arbitrio al celebrar la primera venta.
Finalmente, el precio que se tomó por base para imponer la contribución en el presente caso fue el que la propia ape-lante sometió como el que corrientemente se paga en el mer-cado por los artículos en cuestión.

Por lo expuesto, procede denegar la reconsideración soli-citada.

El Juez Presidente Señor Del Toro no intervino.